EXHIBIT VERTIGRO ALGAE TECHNOLOGIES, LLC A Texas Limited Liability Company LIMITED LIABILITY COMPANY OPERATING AGREEMENT effective as of May 5, 2008 THE MEMBERSHIP RIGHTS REPRESENTED BY THIS DOCUMENT HAVE NOT BEEN REGISTERED UNDER ANY SECURITIES LAWS AND THE TRANSFERABILITY OF SUCH MEMBERSHIP RIGHTS IS RESTRICTED.SUCH MEMBERSHIP RIGHTS MAY NOT BE SOLD, ASSIGNED, OR TRANSFERRED, NOR WILLANY ASSIGNEE, VENDEE, TRANSFEREE, OR ENDORSEE THEREOF BE RECOGNIZED AS HAVING ACQUIRED ANY SUCH MEMBERSHIP RIGHTS BY THE ISSUER FOR ANY PURPOSES, UNLESS (1)AREGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, WITH RESPECT TO SUCH MEMBERSHIP RIGHTS SHALL THEN BE IN EFFECT AND SUCH TRANSFER HAS BEEN QUALIFIED UNDER ALL APPLICABLE STATE SECURITIES LAWS, OR (2) THE AVAILABILITY OF AN EXEMPTION FROM SUCH REGISTRATION AND QUALIFICATION SHALL BE ESTABLISHED TO THE SATISFACTION OF COUNSEL TO COMPANY. THE MEMBERSHIP RIGHTS REPRESENTED BY THIS DOCUMENT ARE SUBJECT TO FURTHER RESTRICTIONS AS TO THEIR SALE, TRANSFER, HYPOTHECATION, OR ASSIGNMENT AS SET FORTH IN THIS AGREEMENT AND AGREED TO BY EACH MEMBER.SUCH RESTRICTIONS PROVIDE, AMONG OTHER THINGS, THAT NO MEMBERSHIP RIGHT MAY BE TRANSFERRED WITHOUT FIRST OBTAINING THE CONSENT OF THE BOARD, AND THAT NO VENDEE, TRANSFEREE, ASSIGNEE, OR ENDORSEE OF A MEMBER SHALL HAVE THE RIGHT TO BECOME A SUBSTITUTED MEMBER WITHOUT FIRST OBTAINING THE CONSENT OF THE BOARD. TABLE OF CONTENTS Page ARTICLE 1 ORGANIZATION SECTION 1.1 FORMATION 1 SECTION 1.2 NAME 1 SECTION 1.3 PURPOSE AND POWERS 1 SECTION 1.4 PLACE OF BUSINESS 1 SECTION 1.5 TERM 1 SECTION 1.6 NO STATE-LAW PARTNERSHIP 2 SECTION 1.7 FILINGS 2 SECTION 1.8 FOREIGN QUALIFICATION 2 SECTION 1.9 TITLE TO PROPERTY 2 SECTION 1.10 PAYMENT OF INDIVIDUAL OBLIGATIONS 2 SECTION 1.11 MEMBER LIABILITY 2 SECTION 1.12 NON-COMPETITION 2 SECTION 1.13 TRANSACTIONS WITH AFFILIATES 3 SECTION 1.14 OTHER INSTRUMENTS 3 ARTICLE 2 DEFINITIONS SECTION 2.1 DEFINITIONS 3 SECTION 2.2 ADDITIONAL RULES 3 ARTICLE 3 BOARD OF DIRECTORS SECTION 3.1 BOARD COMPOSITION 4 SECTION 3.2 MEETINGS, NOTICE AND QUORUM 4 SECTION 3.3 CERTAIN LIMITATIONS ON THE AUTHORITY OF THE BOARD 5 SECTION 3.4 OFFICERS 5 ARTICLE 4 MEMBERS SECTION 4.1 ONE CLASS OF MEMBERS 6 SECTION 4.2 VOTING RIGHTS 6 SECTION 4.3 ANNUAL MEETINGS 6 SECTION 4.4 SPECIAL MEETINGS 6 SECTION 4.5 TIME AND PLACE OF MEETING 6 SECTION 4.6 NOTICE OF ANNUAL MEETINGS 6 i SECTION 4.7 NOTICE OF SPECIAL MEETING 6 SECTION 4.8 WAIVER OF NOTICE BY ATTENDANCE 6 SECTION 4.9 QUORUM AND ADJOURNMENT 7 SECTION 4.10 RECORD DATE 7 SECTION 4.11 MANNER OF ACTING 7 SECTION 4.12 PRESUMPTION OF ASSENT 7 SECTION 4.13 TELEPHONE CONFERENCE 7 SECTION 4.14 RESPONSIBILITIES 7 ARTICLE 5 INDEMNIFICATION AND INSURANCE SECTION 5.1 GENERAL 8 SECTION 5.2 INSURANCE 8 ARTICLE 6 CAPITAL STRUCTURE AND CONTRIBUTIONS SECTION 6.1 ORIGINAL CAPITAL CONTRIBUTIONS 9 SECTION 6.2 ADDITIONAL CAPITAL CONTRIBUTIONS 9 SECTION 6.3 FAILURE TO MAKE CAPITAL CONTRIBUTIONS 9 SECTION 6.4 WITHDRAWAL OF CAPITAL 10 SECTION 6.5 LOANS 11 SECTION 6.6 ISSUANCE OF UNITS 11 SECTION 6.7 PREEMPTIVE RIGHTS 11 SECTION 6.8 SECURITIES LAW REPRESENTATIONS 12 ARTICLE 7 DISTRIBUTIONS SECTION 7.1 DISTRIBUTIONS OF NET CASH FLOW 13 SECTION 7.2 MINIMUM TAX DISTRIBUTIONS 13 SECTION 7.3 AMOUNTS WITHHELD 13 ARTICLE 8 ALLOCATIONS SECTION 8.1 PROFITS 14 SECTION 8.2 LOSSES 14 SECTION 8.3 SPECIAL ALLOCATIONS 14 SECTION 8.4 CURATIVE ALLOCATIONS 16 SECTION 8.5 OTHER ALLOCATION RULES 16 SECTION 8.6 TAX ALLOCATIONS: SECTION 704(c) 17 ARTICLE 9 TRANSFERS SECTION 9.1 GENERAL RESTRICTIONS 18 ii SECTION 9.2 BUY OUT EVENTS 18 SECTION 9.3 RIGHT OF FIRST OFFER 19 SECTION 9.4 TRANSACTION VOID 20 ARTICLE 10 BOOKS, RECORDS, AND ACCOUNTING SECTION 10.1 MAINTENANCE OF BOOKS AND RECORDS 20 SECTION 10.2 ACCESS TO BOOKS AND RECORDS 20 SECTION 10.3 TAX MATTERS 21 SECTION 10.4 FINANCIAL STATEMENTS AND REPORTS 21 SECTION 10.5 BANKING 22 SECTION 10.6 NO BILL OF ACCOUNTING 22 ARTICLE 11 DISSOLUTION AND WINDING UP SECTION 11.1 DISSOLUTION EVENTS 22 SECTION 11.2 ELECTION TO RECONSTITUTE COMPANY 23 SECTION 11.3 WINDING UP 23 SECTION 11.4 COMPLIANCE WITH CERTAIN REQUIREMENTS 24 SECTION 11.5 DEEMED RECONSTITUTED COMPANY 25 SECTION 11.6 RIGHTS OF MEMBERS 25 SECTION 11.7 NOTICE OF DISSOLUTION/TERMINATION 25 SECTION 11.8 ALLOCATIONS DURING LIQUIDATION 25 SECTION 11.9 CHARACTER OF LIQUIDATING DISTRIBUTIONS 26 SECTION 11.10 FEES AND INDEMNIFICATION OF THE LIQUIDATOR 26 SECTION 11.11 FORM OF LIQUIDATING DISTRIBUTIONS 26 ARTICLE 12 DISPUTE RESOLUTION SECTION 12.1 SPECIFIC PERFORMANCE 26 SECTION 12.2 ARBITRATION 26 ARTICLE 13 MISCELLANEOUS SECTION 13.1 REPRESENTATION AND WARRANTIES OF THE MEMBERS 27 SECTION 13.2 ENDMENTS 27 SECTION 13.3 ENTIRE AGREEMENT 28 SECTION 13.4 NOTICES 28 SECTION 13.5 PUBLIC ANNOUNCEMENTS 28 SECTION 13.6 BINDING EFFECT 28 SECTION 13.7 CONSTRUCTION 28 SECTION 13.8 TIME 29 iii SECTION 13.9 HEADINGS 29 SECTION 13.10 SEVERABILITY 29 SECTION 13.11 INCORPORATION BY REFERENCE 29 SECTION 13.12 FURTHER ACTION 29 SECTION 13.13 COUNTERPARTS 29 SECTION 13.14 GOVERNING LAW & VENUE 29 EXHIBIT A Percentage Interests A-1 EXHIBIT B Glossary of Terms B-1 iv LIMITED LIABILITY COMPANY OPERATING AGREEMENT OF VERTIGRO ALGAE TECHNOLOGIES, LLC A Texas Limited Liability Company This LIMITED LIABILITY COMPANY OPERATING AGREEMENT (“Agreement”) is entered into and shall be effective as of May 5, 2008 (the“Effective Date”), for good and valuable consideration, by and among the Members on the following terms and conditions: ARTICLE 1 ORGANIZATION SECTION 1.1 FORMATION.Company has been organized as a limited liability company under the TBOC pursuant to the filing of the Certificate with the Secretary of State oftheState of Texas.The Members hereby subscribe to and adopt this Agreement for purposes of setting forth further terms and conditions pursuant to which Company will be organized and operated.Except as expressly provided to the contrary in this Agreement, the rights, duties, status and liabilities of the Members, and the formation, administration, dissolution, and continuation or termination of Company, shall be as provided in the TBOC. SECTION 1.2NAME.The name of Company is “Vertigro Algae Technologies, LLC,” and all Company business must be conducted in that name or such other names that comply with Law as the Members may select from time to time. SECTION 1.3PURPOSE AND POWERS.The purposes of Company are (i) to develop the intellectual property, know-how, confidential processes, modifications and derivative works, and commercialization thereof arising out of patents pending for the development of the Technology, (ii) conduct such activities as may be necessary or appropriate in connection with the foregoing and (iii) to transact any and all lawful business for which a limited liability company may be organized under the TBOC, either directly or indirectly through one or more subsidiary entities.Company shall have the power to do any and all acts necessary, appropriate, proper, advisable, incidental or convenient to or in furtherance of the purpose of Company. SECTION 1.4PLACE OF BUSINESS.Theprincipal office of Company in the UnitedStates shall be at such place as the Members may designate, which need not be in the StateofTexas, and Company shall maintain records there as required by theTBOC.Company may have such other offices as the Members may designate. SECTION 1.5TERM.The term of Company shall commence on the date of the Certificate and shall continue until the winding up and liquidation of Company and its business is completed following a Dissolution Event, as provided in Article11. 1 SECTION 1.6 NO STATE-LAW PARTNERSHIP. The Members intend that Company not be a partnership (including a limited partnership) or joint venture, and that no Member be a partner or joint venturer of any other Member, for any purposes other than applicable tax Laws, and this Agreement may not be construed to suggest otherwise. SECTION 1.7FILINGS. The Members shall take any and all actions, including without limitation the filing of amendments to the Certificate or new certificates, necessary to perfect and maintain the status of Company as a limited liability company under the laws of the State of Texas.The Members shall cause amendments to the Certificate to be filed whenever required by the TBOC.Such amendments may be executed by any Officer designated by the Members.Upon the dissolution and completion of the winding up and liquidation of Company, the Liquidator shall promptly execute and cause to be filed certificates of cancellation or dissolution in accordance with the TBOC and the laws of any other states or jurisdictions in which Company has filed certificates. SECTION
